
	

116 S535 IS: Protect Federal Workers' Credit Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 535
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2019
			Mr. Schatz (for himself, Mr. Warner, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To enable Federal employees and contractors to correct their credit reports to remove adverse items
			 of information reported as a result of a shutdown, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protect Federal Workers' Credit Act.
 2.DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
			
 (bb)ContractorThe term contractor has the meaning given the term in section 7101 of title 41, United States Code. (cc)Covered periodThe term covered period means—
 (1)the period beginning on the date on which a shutdown begins and ending on the date that is 30 days after the date on which the shutdown ends; and
 (2)with respect to the shutdown that began on December 21, 2018, and ended on January 25, 2019, the 60-day period beginning on the date of enactment of this Act.
 (dd)Federal workerThe term Federal worker— (1)means an employee of a Government agency that had a lapse in appropriations as a result of a shutdown; and
 (2)includes an employee of a contractor that has a contract with a Government agency that had a lapse in appropriations as a result of a shutdown.
 (ee)ShutdownThe term shutdown means any period in which there is more than a 24-hour lapse in appropriations for any Government agency or Federal department as a result of a failure to enact a regular appropriations bill or continuing resolution that results in a delay or loss of payment or wages to a Federal worker.
 (ff)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).. 3.Limitation on furnishing an adverse item of information resulting from the shutdownSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following:
			
 (f)Limitation on furnishing adverse information resulting from a shutdownA person shall not furnish any adverse item of information relating to a consumer during a covered period to any consumer reporting agency if the person has been notified by the consumer that—
 (1)the ability of the consumer to make an on-time payment during the covered period has been materially affected by a shutdown; or
 (2)the late or missed payment by the consumer during the covered period was a result of a shutdown.
					.
 4.Prohibition on including an adverse item of information in consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:
			
 (9)An adverse item of information reported to the consumer reporting agency relating to a consumer during a covered period if—
 (A)the consumer is a Federal worker listed in the database described in section 611(h)(2); or (B)the consumer has successfully requested the removal of an adverse item of information contained in the consumer's file pursuant to the process described in section 611(h)(4)..
 5.Process for deleting negative information from consumer reportsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)in section 609(c)(1)(B) (15 U.S.C. 1681g(c)(1)(B))—
 (A)in clause (v), by striking and at the end; (B)in clause (vi), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (vi)the right of a consumer to—
 (I)request the deletion of adverse items of information under section 611(h)(4); and (II)request 2 consumer reports, without charge to the consumer, under section 611(h)(5).; and
 (2)in section 611 (15 U.S.C. 1681i)— (A)in subsection (a)(1)(A), by inserting and subsection (h) before , if the completeness; and
 (B)by adding at the end the following:  (h)Deletion of adverse items of information resulting from a shutdown (1)Requirement to provide list of impacted Federal workers (A)Recent shutdownNot later than 30 days after the date of enactment of this subsection—
 (i)each Government agency for which there was a lapse in appropriations during the shutdown that ended on January 25, 2019, shall provide to the Bureau a list of each Federal worker who was furloughed or required to work without pay for any period of time during a shutdown; and
 (ii)each Federal contractor impacted by the shutdown that ended on January 25, 2019, shall provide to the Bureau a list of each employee whose pay was reduced or delayed as a result of a shutdown.
 (B)Subsequent shutdownsWith respect to a shutdown beginning after January 25, 2019, not later than 3 days after the date on which the shutdown ends—
 (i)each Government agency for which there was a lapse in appropriations shall provide to the Bureau a list of each Federal worker who was furloughed or required to work without pay for any period of time during the shutdown; and
 (ii)each Federal contractor impacted by the shutdown shall provide to the Bureau a list of each employee whose pay was reduced or delayed as a result of the shutdown.
 (2)DatabaseThe Bureau shall establish and maintain a secure database that— (A)is accessible to consumer reporting agencies described in section 603(p) and nationwide specialty consumer reporting agencies to check and automatically delete any adverse item of information reported during a covered period with respect to a Federal worker under paragraph (3); and
 (B)contains the information reported under paragraph (1). (3)Deletion of adverse items of information by nationwide consumer reporting and nationwide specialty consumer reporting agencies (A)In generalEach consumer reporting agency described in section 603(p) and each nationwide specialty consumer reporting agency shall, using the information contained in the database established under paragraph (2), delete from the file of each Federal worker named in the database each adverse item of information reported to the agency during the covered period.
 (B)TimelineEach agency described in subparagraph (A) shall— (i)delete adverse items of information as soon as practicable after information that is reported under paragraph (1) appears in the database established under paragraph (2); and
 (ii)not later than the date that is 3 days after the end of a covered period, delete any remaining adverse items of information that were reported between the date on which adverse items of information were deleted under clause (i) and the end of the covered period.
									(4)Request for deletion of adverse items of information
 (A)In generalA consumer who is an employee or owner of a small business concern and who was materially affected by a shutdown may submit a request, without charge to the consumer, to a consumer reporting agency to delete from the consumer's file an adverse item of information reported to the consumer reporting agency during the covered period.
 (B)TimingA consumer may submit a request under subparagraph (A)— (i)with respect to the shutdown that ended on January 25, 2019, not later than 90 days after the date of enactment of this subsection; and
 (ii)with respect to a shutdown beginning after January 25, 2019, not later than 90 days after the date on which the shutdown ends.
 (C)Removal and notificationUpon receiving a request under this paragraph to delete an adverse item of information, a consumer reporting agency shall—
 (i)delete the adverse item of information from the consumer's file if the consumer provides documentation to the consumer reporting agency that the consumer is—
 (I)a Federal worker whose pay was delayed or reduced during the covered period; or (II)an employee or owner of a small business concern who was materially affected by a shutdown; and
 (ii)notify the consumer and the furnisher of the adverse item of information of the deletion. (5)Free credit reports (A)In generalA consumer reporting agency shall make all disclosures pursuant to section 609 twice during the 12-month period following the end of a shutdown upon request by a consumer impacted by the shutdown and without charge to the consumer—
 (i)with respect to the shutdown that ended on January 25, 2019, if the consumer makes a request within 180 days after the date of enactment of this subsection; and
 (ii)with respect to a shutdown beginning after January 25, 2019, if the consumer makes a request within 180 days after the date on which the shutdown ends.
 (B)TimingA consumer reporting agency shall provide a consumer report under subparagraph (A) not later than 15 days after the date on which the request is received under subparagraph (A).
 (C)Additional reportsA consumer report provided under subparagraph (A) shall be in addition to any report requested by the consumer under section 612(a).
 (D)ProhibitionA consumer reporting agency that receives a request under subparagraph (A) may not request or require any documentation from the consumer that demonstrates that the consumer was impacted by a shutdown as a condition of receiving the consumer report.
 (6)Posting of rightsNot later than 30 days after the date of enactment of this Act, and immediately after the beginning of a shutdown, each consumer reporting agency shall prominently post and maintain a direct link on the homepage of the public website of the consumer reporting agency information relating to the right of consumers to—
 (A)request the deletion of adverse items of information under paragraph (4); and (B)request 2 consumer reports, without charge to the consumer, under paragraph (5)..
				
